O pinion by
Mr. Chibe Justice Mitchell,
On the admitted facts the appellee was a qualified elector, entitled to vote at the election, and therefore eligible to office. He was a natural born citizen, upwards of twenty-one years of age, and having regard to the substance of the qualification by payment of a tax, he had complied with that requirement. The appellant argues that there was a defect in the form of the assessment which destroyed its efficacy. The tax was assessed *330against certain property in the name of Shrontz Brothers, but it' was admitted that Shrontz Brothers were the appellee and his brother who were owners as tenants in common of the land assessed. It also appeared that this fact was known to the assessor and was intended to be truly set forth hi the assessment. Even without this, however, the conclusion would have been the same. No error of the assessor, accidental or otherwise, could deprive an elector of his right if in fact he was qualified. The distinction is well taken by the learned judge that the appellee’s vote might have been, properly refused at the election because he was not armed with the proper evidence of his right, but in a judicial inquiry into the existence of the right, the court is not debarred from ascertaining the actual facts no matter what the prima facie case presented by the tax receipt.
The constitution regards substance, not mere form. It makes no requirement that the tax shall be assessed against the elector by name, or personally, or as owner of property in severalty. If it is against ascertained property and he, being in fact the owner, pays it, the requirement is fulfilled. As the learned judge below said, if the assessment had been in the names of John E. Shrontz, Jr., and Clark Shrontz individually as tenants in common, there could have been no question about the tax payment, and if the expression Shrontz Brothers in fact meant the same thing the result would be the same. A blunder of the assessor in the form of the assessment could not deprive the elector of his constitutional right.
Catlin v. Smith, 2 S. & R. 267, is cited as deciding that the tax must be assessed against the elector individually. That expression is used in the case but in an entirely different sense from that now sought to be given to it. That was an action against the inspector of an election for refusing the plaintiff’s vote. Under the constitution of 1790 the requirement was that the elector should have paid a tax “ which shall have been assessed at least six months before the election.” On demurrer to the declaration it appeared that the tax had been laid on the county six months before, but that the plaintiff had not been assessed until the day before the election when he had himself put on the list by the asséssor and paid the tax. The court held the payment insufficient. The plaintiff, said Tilgh-MAíf, C. J., “ insists that the constitution intends a tax laid and *331assessed on property and persons in general at least six months before the election. But this will not accord either with the sense in which the words had been generally used or with the reason for introducing them into the constitution. The voter is to have paid the tax assessed, not upon others but himself. A tax assessed upon others is no tax as to him.” That is the sense in which the words, “ assessed upon him individually ” were used. There is nothing in that case that touches the question raised now.
Judgment affirmed.